SUMMARY OF GLOBAL CROSSING 2005 ANNUAL BONUS PROGRAM

 

Overview:

 

Global Crossing offers a performance-based compensation program for attracting,
retaining, and motivating qualified employees to achieve the corporation’s
strategic direction. The annual bonus program is designed to align all Global
Crossing employees to work towards the common goals of the corporation. Any
bonus payment is not guaranteed; it is tied to quantitative performance results
at the company level and quantitative and qualitative results at the individual
level.

 

The bonus program works in the following manner:

 

  •   An initial budget pool is calculated based on employees’ salaries and
bands.

 

  •   The budget pool is increased or decreased based on achievement of
Corporate-level objectives.

 

  •   Managers may then award more or less than the employee’s eligible amount
as long as the total within the organization does not exceed the performance
based pool. In other words, individual awards are granted to each employee based
on his or her performance and contribution to results.

 

  •   Notwithstanding the above, the CEO’s bonus opportunity is subject to the
terms of the Global Crossing Limited Senior Executive Short Term Incentive
Compensation Plan.

 

  •   Awards will be paid 50% in cash and 50% in shares with immediate vesting.
(subject to shareholder approval of additional shares).

 

2005 Corporate Annual Performance Goals/Metrics:

 

Metric    

--------------------------------------------------------------------------------

       Weight    


--------------------------------------------------------------------------------

 

Threshold, Target and
    Maximum Performance    

--------------------------------------------------------------------------------

  

    Formal Definition    

--------------------------------------------------------------------------------

  

    Why This Is Important    

--------------------------------------------------------------------------------

EBITDA    60%   SEPARATELY COMMUNICATED   

EBITDA = Earnings before Interest, Taxes, Depreciation & Amortization

 

EBITDA refers to operating income (loss) plus depreciation expense and
amortization expense related to goodwill and other intangible assets.

   This is basically what’s left of our revenue after our normal business
expenses. While revenue is important, EBITDA also reflects how we are managing
our business expenses and cost reduction targets.



--------------------------------------------------------------------------------

Cash

Use

   40%    SEPARATELY COMMUNICATED   

Cash Use is the net change in our Cash balance

over the course of the year. Cash is comprised

of both Cash and Cash Equivalents. Cash and

Cash Equivalents represents Cash in banks and

short-term highly liquid investments with an

original maturity of three months or less.

  

Cash and the generation thereof enables the

Company to meet current and future

obligations.

 

Notes:

 

  •   Straight-line interpolation of payout amounts is used for performance
between indicated amounts. The threshold and maximum payout for each measure is
40% and 140%, respectively, of target.

 

  •   Payment for each goal is calculated independently of the other.

 

  •   EBITDA excludes accounts receivable or additional financing costs. For
calculation of bonus, incentive compensation and stock compensation will be
assumed at budgeted levels.

 

  •   Cash use excludes any costs or proceeds from additional financing.

 

  •   Equity grants will equal one half the dollar of the final bonus awarded,
divided by the closing share price on the date the results are certified by the
Compensation Committee, provided that the committee retains discretion to use
cash rather than shares as the committee deems fit.

 

  •   Equity payout is subject to shareholder approval of additional shares.
Committee has discretion to allocate available shares pro rata.

 

  •   Shares given under this plan will have immediate vesting.

 

Eligibility

 

All regular Global Crossing non-sales employees that are actively employed at
the time of payment are eligible to participate in Global Crossing’s 2005 Annual
Bonus program.

 

Employees on a non-regulated, unpaid leave without benefits on the date of
payment are not considered active employees and are therefore not eligible.
Employees in sales commissionable positions, employees participating in other
special incentive plans, employees covered by a bargaining unit or those in the
UK who are not on a Global Crossing contract of employment are not eligible.
Contractors and interns are not eligible.

 

In addition, an employee must be:

 

  •   Hired prior to October 1 of the plan year

 

  •   Active on payroll at the time of payout

 

  •   In good standing; i.e., not on any type of disciplinary or performance
improvement plan.



--------------------------------------------------------------------------------

Calculation of Starting Bonus Pool:

 

A. Target Percents:

 

The starting bonus pool is calculated based on an annual bonus target percent,
expressed as a percent of base pay, for each eligible employee. The annual bonus
target percents vary by band level. For executive officers, the targets range
from 55% to 100% of base salary.

 

B. Prorating Target Bonus Calculations Based on Changes during the
Performance/Calendar Year:

 

Annual bonus target amounts are calculated based on the annual bonus target
percentage and the employee’s eligible salary. Consideration is given to
possible changes in base salary or band level during the applicable plan year.
Bonus target amounts will also be prorated to reflect changes in eligibly status
and number of months worked in the plan year. Once prorated target bonus amounts
are calculated, the final bonus amount is determined based on company and
individual performance.

 

C. Applying Pro-Rating Rules to Target Bonus Amounts:

 

Prorating rules are applied as indicated in the following table. Final awards
are determined based on company and individual performance.

 

Employee Status    

--------------------------------------------------------------------------------

  

Rules    

--------------------------------------------------------------------------------

Increase/Decrease in Eligible Base Salary    Employees who receive a pay
increase or decrease during the plan year will have their target bonus amount
prorated for the respective periods at each base pay level. Promoted/Demoted to
a new salary band    Employees who are promoted or demoted during the plan year
to a different salary band (resulting in a different bonus potential) will have
their target bonus amount prorated for the respective periods for each band.
Transfer from Non Bonus-Eligible to Bonus-Eligible    Employees who transfer
from a non-bonus eligible position to a bonus-eligible position are eligible for
a prorated target bonus amount based on the number of days in the plan year that
the employee worked in the bonus-eligible position. New Hires    New employees
must have been hired prior to October 1 of the plan year to be eligible for a
bonus award. The target bonus amount is prorated by the number of days in the
plan year that the company employed the person. Rehires    Employees, who are
rehired in the plan year and are still employed at the time of payout, are
eligible for a prorated target bonus amount if they worked at least 3 months in
the bonus year. Time from both employment periods, if applicable, is used in
determining the minimum 3-month period. Short Term Disability/Leave of Absence –
US only    Employees who take any type of approved leave for less than or equal
to 13 weeks in the plan year will be eligible for a full target bonus amount.
(In the case of a new hire, the standard new hire prorating will apply.)
Employees who take any type of approved leave greater than 13 weeks will receive
a full target bonus amount for the first thirteen weeks they are out and for the
weeks they actually worked in the plan year.



--------------------------------------------------------------------------------

Military Leave – US only    Employees who are out on an approved Military Leave
during the plan year are eligible to receive a full target bonus amount for the
first 13 weeks of the leave and for the weeks they actually worked in the plan
year. Employees who are on an approved Military Leave (in either an active or
inactive status) as of 12/31 and/or as of the payment date will remain eligible
for the bonus payment. Maternity and Adoption Leave – UK Only    Employees who
are out on ordinary Maternity Leave and ordinary Adoption Leave during the plan
year will be eligible for a full target bonus amount for up to 26 weeks. (Other
bonus eligibility criteria must also be met). Employees who take additional
Maternity Leave or additional Adoption Leave beyond 26 weeks will receive a full
bonus amount for the ordinary Maternity Leave or ordinary Adoption Leave period
and for the weeks they actually worked in the plan year. Disability Leaves of
Absence – UK Only    Employees who take any type of approved leave for less than
or equal to 13 weeks in the plan year will be eligible for a full target bonus
amount. (In the case of a new hire, the standard new hire prorating will apply.)
Employees who take any type of approved leave greater than 13 weeks will receive
a full target bonus amount for the first thirteen weeks they are out and for the
weeks they actually worked in the plan year. Employees who Other Leaves   
Employees who are on an unregulated leave with no benefit coverage are not
considered active employees and are therefore not eligible to receive a bonus.
Employees must be “active” for a minimum of 3 months of the plan year and must
be “active” as of 12/31 and on the date of payment. Terminated Employees   
Employees who voluntarily terminate or who are involuntarily terminated for
performance or cause before the bonus payment date will not receive a bonus.
Employees involuntarily terminated due to job elimination will be eligible to
receive a prorated target bonus amount based on the period of the year that they
have worked provided that the last day worked is after November 30 of the plan
year. In certain European countries, a prorated target bonus amount may be
provided to an employee involuntarily terminated in accordance with country
specific regulations.